NUMBER 13-11-00579-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                          IN RE BARRY DWAYNE MINNFEE


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Garza and Benavides
                   Memorandum Opinion Per Curiam1

       Relator, Barry Dwayne Minnfee, proceeding pro se, filed a petition for writ of

mandamus on September 12, 2011.               The petition for writ of mandamus is unclear

regarding the specific actions or orders complained of in this original proceeding or the

nature of the extraordinary relief sought by relator.2


       1
          See TEX. R. APP. P. 52.8(d) (―When denying relief, the court may hand down an opinion but is
not required to do so.‖); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       2
          The Court has considered and dismissed or denied numerous other pro se original proceedings
or pro se appeals filed by relator. See generally In re Minnfee, No. 13-11-00530-CV, 2011 Tex. App.
LEXIS ___ (Tex. App.—Corpus Christi Aug. 24, 2011, orig. proceeding) (mem. op. per curiam); Minnfee
v. Sweetin, No. 13-11-00152-CV, 2011 Tex. App. LEXIS 4972, at **1–2 (Tex. App.—Corpus Christi June
30, 2011, no pet.) (mem. op. per curiam); In re Minnfee, No. 13-11-00399-CV, 2011 Tex. App. LEXIS
4973, at **1–2 (Tex. App.—Corpus Christi June 30, 2011, orig. proceeding) (mem. op. per curiam); In re
       To be entitled to mandamus relief, relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a ministerial act not involving a discretionary or judicial decision. State ex rel. Young

v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007). If relator fails to meet both of these requirements, then the petition for writ

of mandamus should be denied. See id. It is relator’s burden to properly request and

show entitlement to mandamus relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex.

App.–Houston [1st Dist.] 1992, orig. proceeding) (―Even a pro se applicant for a writ of

mandamus must show himself entitled to the extraordinary relief he seeks.‖). In addition

to other requirements, relator must include a statement of facts supported by citations to

―competent evidence included in the appendix or record,‖ and must also provide ―a clear

and concise argument for the contentions made, with appropriate citations to authorities

and to the appendix or record.” See generally TEX. R. APP. P. 52.3. In this regard, it is

clear that relator must furnish an appendix or record sufficient to support the claim for

mandamus relief. See id. R. 52.3(k) (specifying the required contents for the appendix);

R. 52.7(a) (specifying the required contents for the record).

       The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that relator has not met his burden


Minnfee, No. 13-11-00368-CV, 2011 Tex. App. LEXIS 4498, at **1–2 (Tex. App.—Corpus Christi June 13,
2011, orig. proceeding) (mem. op. per curiam); In re Minnfee, No. 13-11-00360-CV, 2011 Tex. App.
LEXIS 4373, at **1–2 (Tex. App.—Corpus Christi June 9, 2011, orig. proceeding) (mem. op. per curiam);
In re Minnfee, No. 13-09-00429-CV, 2009 Tex. App. LEXIS 5836, at **1–2 (Tex. App.—Corpus Christi
July 28, 2009, orig. proceeding) (mem. op. per curiam); In re Minnfee, No. 13-09-00268-CV, 2009 Tex.
App. LEXIS 5030, at **1–2 (Tex. App.—Corpus Christi May 18, 2009, orig. proceeding) (mem. op. per
curiam); In re Minnifee, No. 13-09-108-CV, 2009 Tex. App. LEXIS 4933 (Tex. App.—Corpus Christi Apr.
2, 2009, orig. proceeding) (mem. op. per curiam); In re Minnfee, No. 13-09-00108-CV, 2009 Tex. App.
LEXIS 1559, at *1 (Tex. App.—Corpus Christi Feb. 27, 2009, orig. proceeding) (mem. op. per curiam); In
re Minnfee, No. 13-08-00561-CV, 2008 Tex. App. LEXIS 7946 , at **1–2 (Tex. App.—Corpus Christi Oct.
15, 2008, orig. proceeding) (mem. op. per curiam).


                                                  2
to obtain mandamus relief. See State ex rel. Young, 236 S.W.3d at 210.          Minnfee

failed to adequately brief his complaints. See TEX. R. APP. P. 38.1(h) (providing that an

appellant's brief "must contain a clear and concise argument for the contentions made,

with appropriate citations to authorities and to the record."). Accordingly, relator’s

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                                        PER CURIAM



Delivered and filed the
6th day of October, 2011.




                                           3